Citation Nr: 1411055	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-14 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified at a video-conference hearing in March 2012.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claims.

The Veteran is currently diagnosed as having bilateral hearing loss and tinnitus.  He has alleged his hearing loss and tinnitus disabilities were incurred in service as a result of exposure to excessive weapons fire while serving in Vietnam.  The Veteran's personnel records confirm his participation in Vietnam Counteroffensive Phase III.  The Board concedes that the Veteran was exposed to hazardous noise during service.

The service treatment records were reviewed.   At the time of the Veteran's October 1965 enlistment physical examination, hearing acuity was as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
65
LEFT
15
10
10
15
25

(The Board notes that VA currently uses ISO (ANSI) units.  Service department audiometric readings taken prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Accordingly, the examination report above was converted to ISO units)  

On discharge examination conducted in August 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
-
5
LEFT
5
5
5
-
0

The service treatment records are negative for any treatment or findings of a left ear hearing loss. On the other hand, the Veteran meets VA criteria for defective hearing in the right ear on entrance into service.  Thus, the presumption of sound condition at service entrance does not attach in this case with respect to the right ear.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304 (2013).  The question to be answered is whether the Veteran's preexisting right ear hearing loss was aggravated during service.  A preexisting injury or disease will be considered to have been aggravated during service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  This question has not been addressed by the current VA examinations of record and a remand is warranted for an opinion on this matter.  
    
With respect to hearing loss in the left ear, a VA audiological examiner in March 2010 concluded that the Veteran's hearing loss was less likely as not caused by or a result of military noise exposure.  However, the examiner did not provide a rationale for the opinion.  Thus, the Board finds that this examination report is inadequate and further opinion is warranted.  

Moreover, a VA ear diseases examiner in May 2011 stated that the Veteran's  hearing loss was not associated with military service and that the Veteran's tinnitus was secondary to his hearing loss.   This examiner also concluded that the Veteran's tinnitus was not secondary to military noise exposure.  The rationale included the absence of acoustic trauma, improvement of hearing while in the military and a normal exit audiogram.  As noted above, the Veteran's exposure to acoustic trauma during service has been conceded and therefore, the May 2011 VA ear examiner's determination was based, in part, on an incorrect factual premise.  The Veteran's claim for tinnitus also warrants further examination. 

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file, to include a copy of this REMAND, to a VA audiologist for a supplemental medical opinion.   Specifically, the audiologist should respond to the following questions:  

(a) Whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss disability in the left ear and tinnitus arose during service or is otherwise related to service, to include conceded noise exposure in service.  The medical basis should be provided for any opinions expressed.

(b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing right ear hearing loss was permanently worsened beyond normal progression by service (aggravation).  The medical basis should be provided for any opinions expressed.

If another examination is deemed warranted, the RO should arrange for the Veteran to undergo an appropriate VA examination at a VA medical facility, to obtain an opinion responding to the questions and points raised above. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should set forth all examination findings if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

2.  The Veteran must be advised of the importance of reporting to any scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of any notification letter sent to the Veteran advising him of the time, date, and location of any scheduled examinations must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


